Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(l) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,996,574. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the claims of '574 patent overlaps with the claims 1-11 of the current application. Claim 1 of '574 patent meets claims 1, 3, 7, 9 of the application. Claim 2 of '574 patent meets claims 2 and 8 of the application. Claim 3 of '574 patent meets claims 4 and 10 of the application. Claim 4 of '574 patent meets claim 5 and 11 of the application.  Claim 5 of '574 patent meets claim 6 of the application.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,321,646. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the claims of '646 patent overlaps with the claims 1-11 of the current application. Claim 1 of '646 patent meets claims 1, 3, 7, 9 of the application. Claim 2 of '646 patent meets claims 2 and 8 of the application. Claim 3 of '646 patent meets claims 4 and 10 of the application. Claim 4 of '646 patent meets claims 5 and 11 of the application.  Claim 5 of '646 patent meets claim 6 of the application.
Claim Rejections - 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is directed to "receiving, by one or more processors, a request to transfer data from a first table to a second table; detecting, by one or more processors, a relationship between the first table and the second table, wherein the relationship is based on a similarity between the first table and the second table; identifying, by one or more processors, at least a first access path for transferring the data from the first table to the second table; and calculating, by one or more processors, a first cost of transferring the data from the first table to the second table using the first access path based on the similarity between the first table and the second table, wherein the first cost indicates estimated processor usage to transfer the data."
Claims 1-11 are directed to the abstract idea of at least following categories:
1)    The claimed invention is directed to the generic concept of Collecting and comparing known information, which has been found to be an abstract idea identified by the courts. See Classen Immunotherapies, Inc. v. Biogen Idee (Fed. Cir. 2011).
The steps of "receiving, by one or more processors, a request to transfer data from a first table to a second table; detecting, by one or more processors, a relationship between the first table and the second table, wherein the relationship is based on a similarity between the first table and the second table" correspond to collecting information: the steps of "identifying, by one or more processors, at least a first access path for transferring the data from the first table to the second table and calculating, by one or more processors, a first cost of transferring the data from the first table to the second table using the first access path based on the similarity between the first table and the second table, wherein the first cost indicates estimated processor usage to transfer the data" correspond to comparing known information.

The steps of "receiving, by one or more processors, a request to transfer data from a first table to a second table; detecting, by one or more processors, a relationship between the first table and the second table, wherein the relationship is based on a similarity between the first table and the second table" correspond to obtaining intangible data: the steps of "identifying, by one or more processors, at least a first access path for transferring the data from the first table to the second table and calculating, by one or more processors, a first cost of transferring the data from the first table to the second table using the first access path based on the similarity between the first table and the second table, wherein the first cost indicates estimated processor usage to transfer the data" correspond to comparing intangible data.
3) The claimed invention is directed to the generic concept of An algorithm for calculating parameters, which has been found to be an abstract idea identified by the courts. See Parker v. Flook, 437 U.S. 584 (1978) and In re Grams, 888 F. 2d 835 (Fed. Cir. 1989).
The steps of "identifying, by one or more processors, at least a first access path for transferring the data from the first table to the second table; and calculating, by one or more processors, a first cost of transferring the data from the first table to the second table using the first access path based on the similarity between the first table and the second table, wherein the first cost indicates estimated processor usage to transfer the data" correspond to an algorithm for calculating parameters.
Having considered the claims as a whole, no element or combination of elements in the claims are sufficient to ensure that the claims amount to significantly more than the abstract idea itself.
Indeed, the claims fail to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, and/or meaningful limitations beyond 
Therefore, because there are no meaningful limitations in the claims that transform the exception into a patent eligible application such that the claims amount to significantly more than the exception itself, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guday et al. (2013/0196621) in view of Wexler et al. (2011/0299766).
Regarding Claim 1, Guday et al. (2013/0196621) discloses a computer program product for optimizing query executions, the computer program product comprising:
one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising:
program instructions to receive a request to transfer data (“data transfer request”, abstract; “request from the applications to upload and/or download data”, paragraph [0027]; “transfer request…in a table”, paragraph [0056] of Guday) from a first table (storage table in user or server) to a second table (the table in server or user, depends on whether it is uploading or downloading);

As discussed above, Guday essentially discloses the claimed invention but does not explicitly disclose “program instructions to detect a relationship between the first table and the second table, wherein the relationship is based on a similarity between the first table and the second table; program instructions to identify at least a first access path for transferring the data from the first table to the second table”.
However, Wexler et al. (2011/0299766) discloses program instructions to detect a relationship between the first table and the second table (“A cost between the current object and the neighboring object may be determined based upon comparing a first similarity measurement”, paragraphs [0022], [0039]; “path cost between the current object through the neighboring object to a seed object”, paragraph [0028]), wherein the relationship is based on a similarity (“A cost between the current object and the neighboring object may be determined based upon comparing a first similarity measurement”, paragraphs [0022], [0039]; “path cost between the current object through the neighboring object to a seed object”, paragraph [0028]) between the first table and the second table; program instructions to identify at least a first access path for transferring the data from the first table to the second table (“a path from a non-seed object to the seed object”, paragraph [0004]; “a path from non-seed object to seed object”, paragraph [0017]; “path cost between the current object through the neighboring object to a seed object”, paragraph [0028]; figs. 3 and 4 of Wexler et al.).

Claim 7 is rejected similarly as discussed above.
Regarding Claim 3, as discussed above, Guday essentially discloses the claimed invention but does not the computer program product of claim 1, further comprising: program instructions to select the first access path to transfer the data from the first table to the second table.
However, Wexler discloses program instructions to select the first access path to transfer the data from the first table to the second table (“to find desired path between the non-seed object through the neighboring object to a seed object”, paragraph [0028]).
It would have been obvious to one of ordinary skill in the art to have found or selected the desired path in Guday in order to achieved the lowest cost or fastest path as taught by Wexler.
Claim 9 is rejected similarly as discussed.
Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guday et al. (2013/0196621) in view of Wexler et al. (2011/0299766) further in view of Samari et al. (2014/0105447).
Regarding Claim 5, Guday in view of Wexler essentially discloses the claimed invention but does not disclose “the computer program product of claim 1, wherein detecting the relationship between the first table and the second table, further comprises: program instructions to match a data structure of the first table to a data structure of the second table; and program instructions to compare contents of the first table to contents the second table.
However, Samari et al. (2014/0105447) discloses detecting the relationship between the first table and the second table (“lookup tables can be stored…for comparing and matching”, paragraph [0111]; “comprises rows of comparison values and similarities weights”, paragraph [0130]), further comprises: program instructions to match a data structure of the first table to a data structure of the 
It would have been obvious to one of ordinary skill in the art to have matched and compared the data or objects in the tables to determine similarities in Guday in order to thoroughly and accurately find out the differences and similarities as taught by Samari.
Claim 11 is rejected similarly as discussed above.
Allowable subject matter
Claims 2, 4, 6, 8, 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, and with filing proper terminal disclaimer, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you 


	/WILSON LEE/               Primary Examiner, Art Unit 2152